21-267
Leroy v. Delta Air Lines, Inc.

                            In the
                United States Court of Appeals
                        FOR THE SECOND CIRCUIT



                                  AUGUST TERM 2021
                                     No. 21-267

                                     CLARA LEROY,
                                   Plaintiff-Appellant,

                                           v.

                                 DELTA AIR LINES, INC.,
                                  Defendant-Appellee.



             On Appeal from the United States District Court
                  for the Eastern District of New York



                            ARGUED: AUGUST 31, 2021
                             DECIDED: JUNE 9, 2022



Before:         WALKER, BIANCO, and MENASHI, Circuit Judges.

        Clara Leroy worked as a flight attendant for Delta Air Lines.
Leroy alleges that, while working on an airplane, she heard a
passenger refer to her using a racist remark and reported the
passenger’s remark to the pilot. The pilot responded by demanding
that Leroy “step out on the jet bridge with the passenger,” and when
she refused the pilot had her removed from the plane. Leroy reported
the pilot’s conduct to her supervisor, and within two months of these
events Leroy alleges she was subjected to random drug testing,
wrongfully suspended, and ultimately fired. She filed a complaint in
state court, alleging retaliation and vicarious liability under the New
York City Human Rights Law. Delta removed the case to federal
district court and moved to dismiss for failure to state a claim. The
district court granted the motion, holding that Leroy failed
adequately to allege that Delta had discriminated against her and that
she therefore failed to allege retaliation for a protected activity under
the NYCHRL. Because Leroy’s complaint did not allege facts
adequate to support a good-faith, reasonable belief that Delta
engaged in discrimination against her, we affirm the judgment of the
district court dismissing this case.
      JUDGE BIANCO dissents in a separate opinion.



             ANTONIA KOUSOULAS, Kousoulas & Associates, New
             York, NY, for Plaintiff-Appellant.

             IRA G. ROSENSTEIN (Michael F. Fleming, on the brief),
             Morgan, Lewis & Bockius LLP, New York, NY, for
             Defendant-Appellee.



MENASHI, Circuit Judge:

      Clara Leroy appeals the dismissal of her complaint under the
New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 to
8-134 (“NYCHRL”), against Delta Air Lines (“Delta”). Her complaint
alleges that, while working as a flight attendant for Delta, she was


                                       2
subjected to drug testing, wrongfully suspended, and ultimately fired
within two months of her reporting a passenger’s racist remark and
the pilot’s response to that remark. Those actions, according to
Leroy’s complaint, constituted impermissible retaliation on the part
of Delta. The district court dismissed her complaint, holding that
Leroy failed to state a claim for relief.

      We agree. The NYCHRL prohibits retaliation for “opposing
[the] employer’s discrimination.” Mihalik v. Credit Agricole Cheuvreux
N. Am., Inc., 715 F.3d 102, 112 (2d Cir. 2013). To succeed on a
retaliation claim, the plaintiff must at least have a good-faith,
reasonable belief that she was opposing an unlawful employment
practice. See Reed v. A.W. Lawrence & Co., 95 F.3d 1170, 1178 (2d Cir.
1996). On the facts as alleged, Leroy could not have reasonably and in
good faith believed that the passenger’s comment or the pilot’s
conduct was an unlawful employment practice. We therefore affirm
the district court’s judgment dismissing her claims.

                            BACKGROUND

      “We review a district court’s grant of a motion to dismiss de
novo, accepting as true all factual claims in the complaint and drawing
all reasonable inferences in the plaintiff’s favor.” Henry v. County of
Nassau, 6 F.4th 324, 328 (2d Cir. 2021) (internal quotation marks
omitted).

                                     I

      Leroy is an African American woman who began working as a
flight attendant for Delta in October 2000. Her employment lasted
almost seventeen years and included several different supervisors.
Before May 2017, she “never experienced any complications with any


                                     3
of her prior supervisors,” was “never suspended,” and never “faced
any kind of disciplinary action.” App’x 18.

      That changed with the circumstances giving rise to this case.
On May 18, 2017, Leroy was assigned to a Delta flight. Before the
plane had left the gate, she heard “a disgruntled passenger who was
racist” call her a “black bitch.” Id. She complained about the incident
to the pilot, Captain Carns, who “demanded” that Leroy “step out on
the jet bridge with the passenger.” Id. Leroy refused, claiming “that
per FAA regulations she could not step off the airplane” and that she
did not want to converse with the passenger. Id.

      Carns responded to Leroy’s refusal by contacting the
Operations Control Center (“OCC”) “to get [Leroy] removed off the
flight for disrespecting him and his command.” Id. The OCC initially
refused, but after Carns’s ultimatum that “either she goes, or I go,” it
removed Leroy from the flight. Id. at 19. Two days later, Leroy’s
supervisor, John Marsh, instructed her to fill out a Flight Attendant
Comment Tracking System (FACTS) report about the incident with
Carns. Leroy also received a letter complimenting her composure
from a passenger who had witnessed her interaction with Carns.
When this letter reached Delta’s attention, Delta sent Leroy its own
letter “along with award points for getting a compliment letter from
a valued passenger.” Id.

      On June 14, Leroy reached out to another of her supervisors,
David Gilmartin, and “informed him fully of the pilot situation.” Id.
The next day, June 15, she was removed from a flight for a random
drug test. Because Leroy did not produce enough urine for the test,
she submitted to another drug test that same day. During the second
drug test, a flight attendant supervisor and the person administering

                                   4
the test both asked Leroy “several questions about her past drug use,”
and Leroy responded that “she was not taking any drugs.” Id. Leroy
was then suspended for thirty days. The flight attendant supervisor
told Leroy that “if your drug test comes back negative then you will
be taken off suspension.” Id. at 20. Leroy alleges that she “knew that
she would pass because … there were no drugs in her system.” Id. A
week later, on June 22, Gilmartin “informed her that she was
wrongfully suspended.” Id. Even so, on July 3 Leroy received a
suspension letter from Delta. Seventeen days after that, she was fired.

                                  II

      On December 31, 2019, Leroy filed suit against Delta in the New
York Supreme Court, Kings County. Her complaint asserted claims
for retaliation and vicarious liability under the NYCHRL. In the
complaint, Leroy alleges, first, that Delta “engaged in an unlawful
discriminatory practice in violation of [NYCHRL § 8-107(1)] by
terminating Plaintiff after her complaint of discrimination” and,
second, that Delta is liable under NYCHRL § 8-107(13) for its
employees’ “discriminatory conduct,” which includes the drug tests
and the wrongful suspension.

      On February 25, 2020, Delta removed the case to the U.S.
District Court for the Eastern District of New York. Delta then moved
to dismiss the complaint under Federal Rule of Civil Procedure
12(b)(6). Delta argued that Leroy’s account of the incident on the
airplane contradicted the FACTS report and, in any event, her account
did not show that Delta itself discriminated against Leroy. Because of
that deficiency, Delta argued, Leroy’s claims of retaliation and
vicarious liability must fail.



                                  5
      On January 11, 2021, the district court granted Delta’s motion
to dismiss. Leroy v. Delta Airlines, Inc., No. 20-CV-1033, 2021 WL 84278,
at *1 (E.D.N.Y. Jan. 11, 2021). The district court concluded that Leroy
“fails to state a claim for retaliation against Delta” because she does
not allege facts showing “that she complained about discrimination
by Delta” apart from asserting this “legal conclusion.” Id. at *3. The
district court also held that, because “Leroy has not alleged a violation
of the NYCHRL, there is no basis for employer liability.” Id. at *3.

      Leroy timely appealed.

                            DISCUSSION

      “We review de novo the grant of a motion to dismiss for failure
to state a claim upon which relief can be granted under Federal Rule
of Civil Procedure 12(b)(6).” Harris v. Mills, 572 F.3d 66, 71 (2d Cir.
2009). Leroy’s complaint asserts claims only under the NYCHRL,
which provides protection from discrimination to inhabitants of, and
people who work in, New York City. Hoffman v. Parade Publ'ns, 15
N.Y.3d 285, 289-90 (2010). The NYCHRL provides that it should “be
construed liberally for the accomplishment of the uniquely broad and
remedial purposes thereof.” Mihalik, 715 F.3d at 109 (quoting N.Y.C.
Admin. Code § 8-130). But its scope is not unlimited. “[T]he NYCHRL
is not a general civility code,” and “a defendant is not liable if the
plaintiff fails to prove the conduct is caused at least in part by
discriminatory or retaliatory motives.” Id. at 113. The NYCHRL may
be construed broadly but “only to the extent that such a construction
is reasonably possible.” Makinen v. City of New York, 857 F.3d 491, 495
(2d Cir. 2017) (internal quotation marks omitted).




                                   6
      On appeal, Leroy argues that the district court erred when it
dismissed her claims for retaliation and vicarious liability. We
address each claim in turn. 1

                                      I

      The NYCHRL provides that “[i]t shall be an unlawful
discriminatory practice … to retaliate or discriminate in any manner
against any person because such person has … opposed any practice
forbidden under this chapter.” N.Y.C. Admin. Code § 8-107(7). “[T]o
prevail on a retaliation claim under the NYCHRL, the plaintiff must
show that she took an action opposing her employer’s discrimination,
and that, as a result, the employer engaged in conduct that was
reasonably likely to deter a person from engaging in such action.”
Mihalik, 715 F.3d at 112 (citation omitted).

      To survive a motion to dismiss, a plaintiff claiming retaliation
under the NYCHRL must allege that she engaged in protected

1 The parties dispute whether the FACTS report was incorporated into the
complaint such that we may consider it on a motion to dismiss. See Nicosia
v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016) (“A complaint is deemed
to include any written instrument attached to it as an exhibit or any
statements or documents incorporated in it by reference.”) (internal
quotation marks omitted). According to the FACTS report, it was actually
the passenger who complained to Carns and who prompted the exchange
between Carns and Leroy. The report also does not indicate that Leroy ever
informed Carns about a racist remark. Instead, according to the report,
Leroy told Carns that the passenger “is just upset that [the flight] [is] now
delayed.” App’x 38. Delta argues that we should credit the FACTS report
over the allegations in Leroy’s complaint and that Leroy could not have
engaged in protected activity if she never told Carns about a racist remark.
We need not decide whether the FACTS report is incorporated into the
complaint because we conclude that the complaint fails to state a claim even
without considering the FACTS report.

                                     7
activity. See Albunio v. City of New York, 16 N.Y.3d 472, 479 (2011)
(“Since [the plaintiff’s NYCHRL] claim is limited to retaliation, she
can prevail only if she shows that she ‘opposed’ discrimination.”).
The plaintiff “need not prove that her underlying complaint of
discrimination had merit but only that it was motivated by a good
faith, reasonable belief that the underlying employment practice was
unlawful.” Kwan v. Andalex Grp. LLC, 737 F.3d 834, 843 (2d Cir. 2013)
(internal quotation marks and citation omitted). If the underlying
employment practice was unlawful, however, that establishes the
reasonableness of her belief. Gregory v. Daly, 243 F.3d 687, 701 (2d Cir.
2001) (noting that a plaintiff “could reasonably have believed that [the
defendant]’s conduct violated Title VII” because “the facts she alleges
support a hostile work environment claim of sex discrimination”). We
therefore consider whether the allegations support a claim of
discrimination on the part of Delta before considering whether Leroy
otherwise had a good-faith, reasonable belief that the conduct she
opposed was an unlawful employment practice.

                                   A

      Leroy argues that she opposed two instances of racial
discrimination by Delta. First, she points to the passenger’s remark
and argues that Delta “may be held liable for the discriminatory
comment of the passenger.” Appellant’s Br. 7. Second, Leroy argues
that “Carns’s response to [her] complaint” about the remark—his
demand that she step onto the jet bridge with the passenger and his
subsequent demand that Leroy be taken off the flight—“was itself an
unlawful discriminatory practice under the NYCHRL.” Id. at 11. We
disagree with both arguments.




                                   8
       Leroy’s claim that Delta is liable for the passenger’s comment
sounds in vicarious liability. The NYCHRL imposes liability on an
employer for actions of an employee or agent in three circumstances:

       (1) where the offending employee “exercised managerial
       or   supervisory     responsibility”     …;    (2) where     the
       employer knew of the offending employee’s unlawful
       discriminatory conduct and acquiesced in it or failed to
       take “immediate and appropriate corrective action”; and
       (3) where the employer “should have known” of the
       offending employee’s unlawful discriminatory conduct
       yet “failed to exercise reasonable diligence to prevent it.”

Zakrzewska v. New School, 14 N.Y.3d 469, 479 (2010) (alteration
omitted) (quoting N.Y.C. Admin. Code § 8-107(13)(b)). In Summa v.
Hofstra University, we held in the Title VII context that we “imput[e]
employer liability for harassment by non-employees according to the
same standards for non-supervisory co-workers.” 708 F.3d 115, 124
(2d Cir. 2013). 2 We recently interpreted those standards to provide
that “the conduct of certain non-employees may be imputed to the
employer where (1) the employer exercises a high degree of control
over the behavior of the non-employee, and (2) the employer’s own

2  No decision of the New York Court of Appeals has held an employer
liable under the NYCHRL for the conduct of a non-employee, and the text
of the NYCHRL does not appear to impose such liability. See Makinen, 857
F.3d at 495. But because the NYCHRL treats Title VII as “a floor below
which the NYCHRL cannot fall,” Velazco v. Columbus Citizens Found., 778
F.3d 409, 410 (2d Cir. 2015) (alteration omitted) (quoting N.Y.C. Local L. No.
85, § 1), we assume here that it includes the liability we identified in Summa.
Thus, although the dissent suggests that we interpret the NYCHRL too
narrowly, post at 16, no New York court has interpreted the NYCHRL as
broadly as we do here.

                                      9
negligence permits or facilitates that non-employee’s discrimination.”
Menaker v. Hofstra Univ., 935 F.3d 20, 38-39 (2d Cir. 2019) (internal
quotation marks omitted). “In determining the appropriateness of an
employer’s response, we look to whether the response was immediate
or timely and appropriate in light of the circumstances, particularly
the level of control and legal responsibility the employer has with
respect to” the non-employee. Summa, 708 F.3d at 124 (internal
quotation marks and alterations omitted).

      In Summa, the plaintiff brought claims under Title VII and the
New York State Human Rights Law alleging that the actions of the
university’s student football players created a hostile work
environment. Id. at 123-24. Although “the University and the head
football coach had a high degree of control over the behavior of its
student football players,” we held that Hofstra met its “remedial
obligation to address and end the harassment” when it ejected the
offending student within 48 hours of the plaintiff’s complaint. Id. at
124-25. Thus, we affirmed the grant of summary judgment to Hofstra
on the hostile work environment claim.

      We need not consider whether Leroy has adequately alleged
that Delta exercised a “high degree of control” over the passenger
because she has failed to allege that Delta’s “own negligence
permit[ted] or facilitate[d]” the passenger’s alleged discriminatory
conduct. Menaker, 935 F.3d at 39 (internal quotation marks omitted).
The passenger’s single comment—which was uttered prior to any
alleged notice on Delta’s part—is the only instance mentioned in the
complaint of that passenger engaging in alleged discrimination
against Leroy. That comment does not rise to the level of the sort of
“extraordinarily severe” and “most egregious” conduct that could, in


                                 10
a single incident, create a hostile work environment. Agosto v. N.Y.C.
Dep’t of Educ., 982 F.3d 86, 103 (2d Cir. 2020) (noting that this standard
was met when a plaintiff was raped or physically assaulted). 3 There
is also no allegation in the complaint that Delta “did not monitor the
workplace, failed to respond to complaints, failed to provide a system
for registering complaints, or effectively discouraged complaints
from being filed” so as to show Delta’s negligence in failing to prevent
the passenger’s comment. Vance v. Ball State Univ., 570 U.S. 421, 449
(2013). The complaint’s description of Carns’s response to the
passenger’s comment does not amount to a plausible allegation that
Delta permitted or facilitated that comment. See Swiderski v. Urban
Outfitters, Inc., No. 14-CV-6307, 2017 WL 6502221, at *9 (S.D.N.Y. Dec.
18, 2017) (“[G]enerally, an employer is not liable for failing to prevent
an act of harassment by a first-time customer.”) (quoting Swiderski v.
Urban Outfitters, Inc., No. 14-CV-6307, 2015 WL 3513088, at *3
(S.D.N.Y. June 4, 2015)).

       Leroy additionally argues, for the first time on appeal, that
Carns’s conduct following her complaint was an unlawful
discriminatory practice. 4 “Ordinarily, we will not consider an issue
raised for the first time on appeal.” Readco, Inc. v. Marine Midland Bank,

3 Leroy’s counsel conceded at oral argument that she “[does not] think that
comment alone would suffice” to establish a hostile work environment
claim. Oral Argument Audio Recording at 38:35.
4 The dissent suggests that Leroy’s mere mention of the FACTS report and
“the pilot situation” in her complaint means that she sufficiently argued to
the district court that—apart from her primary argument that the
passenger’s conduct should be imputed to Delta—the pilot’s conduct was
also itself a discriminatory practice she opposed. Post at 7 n.5. We disagree.
But because we consider her argument nonetheless, this point makes no
difference in our analysis.

                                     11
81 F.3d 295, 302 (2d Cir. 1996) (internal quotation marks omitted). In
any event, even when a non-employee’s conduct is imputed to the
employer, the employer is obliged only to “address and end the
harassment.” Summa, 708 F.3d at 124. The complaint does not indicate
that Carns’s response—calling for a further discussion between Leroy
and the passenger on the jet bridge—was insufficient. In fact, the only
alternative remedy at which Leroy hints is that Carns should have
removed the passenger from the airplane immediately. Yet even in
Summa we did not require that the university immediately expel the
offending players from the team. See id. (noting that only one player—
who had two other “strikes”—was expelled). Accordingly, Leroy’s
complaint does not allege that Carns’s response amounts to a
discriminatory employment practice.

      We therefore conclude that Leroy has failed to allege facts to
support a claim of racial discrimination under the NYCHRL.

                                    B

      That Leroy opposed conduct which did not in fact violate the
NYCHRL does not end the matter. Even if a complaint is ultimately
without merit, lodging the complaint is a protected activity so long as
it was “motivated by a good faith, reasonable belief that the
underlying employment practice was unlawful.” Kwan, 737 F.3d at
843 (internal quotation marks omitted).5 “The reasonableness of the

5 The dissent asserts that our opinion is “incompatible with the Supreme
Court’s dictate that Title VII’s antiretaliation provision be interpreted
broadly.” Post at 12. In fact, the Supreme Court has expressly declined to
endorse this court’s interpretation of Title VII—which provides protection
under Title VII’s antiretaliation provision even when the complained-of
employment practice was not discriminatory. Clark Cnty. Sch. Dist. v.


                                   12
plaintiff’s belief is to be assessed in light of the totality of the
circumstances” and is “evaluated from the perspective of a reasonable
similarly situated person.” Kelly v. Howard I. Shapiro & Assocs.
Consulting Eng’rs, P.C., 716 F.3d 10, 14-17 (2d Cir. 2013).

       That principle is forgiving, but it does not transform every
complaint into activity protected under the NYCHRL. In Kelly, this
court observed that “[a] plaintiff’s belief … is not reasonable simply
because he or she complains of something that appears to be
discrimination in some form.” Id. at 15. We affirmed the dismissal of
a Title VII retaliation claim because “nothing in [the plaintiff’s]
complaint … indicate[s] that her sex, in one way or another, played a
substantial role in [her employer’s] behavior.” Id. (internal quotation
marks omitted). In another Title VII case, this court held that a
plaintiff “could not have reasonably believed that he was opposing
an employment practice” when “the evidence does not address racial
discrimination in an employment practice.” Wimmer v. Suffolk Cnty.
Police Dep’t, 176 F.3d 125, 136 (2d Cir. 1999).

       The facts as alleged in Leroy’s complaint do not demonstrate
that a reasonable similarly situated person would have a good-faith,
reasonable belief that Delta was engaged in an unlawful employment
practice. See Kelly, 716 F.3d at 17. As noted above, the passenger’s
comment was not an employment practice, so it falls outside the scope
of the NYCHRL. See Cooper v. N.Y. State Dep’t of Labor, 819 F.3d 678,


Breeden, 532 U.S. 268, 270 (2001); see also Jackson v. Birmingham Bd. of Educ.,
544 U.S. 167, 187 (2005) (Thomas, J., dissenting). By asking not only whether
the employment practice was discriminatory but also whether the
complainant had a good-faith, reasonable belief that it was, we are
interpreting the antiretaliation provision more broadly than the Supreme
Court requires.

                                      13
681 (2d Cir. 2016) (“[A Title VII] plaintiff alleging unlawful retaliation
may not recover unless he reasonably believed that the conduct he
opposed ran afoul of one of [Title VII’s] particular statutory
proscriptions.”). 6 Neither would it have been objectively reasonable
to believe that Carns’s conduct was a discriminatory employment
practice. Leroy does not explain what Carns should have done
differently under the circumstances. To the extent she argues Carns
should have removed the passenger, such a remedy was not required
in Summa—the case on which Leroy relies for her theory that Delta
should be liable for the passenger’s conduct at all. See 708 F.3d at 124;
see also Francis v. Kings Park Manor, Inc., 944 F.3d 370, 393 (2d Cir. 2019)
(Livingston, J., dissenting) (arguing that there can be no liability


6 The dissent suggests that Leroy has been penalized for complaining “too
soon.” Post at 11-12. In its view, our holding denies protection to
complainants who “oppose[] a hostile work environment that, although not
fully formed, is in progress.” Id. at 13 (quoting Boyer-Liberto v. Fontainebleau
Corp., 786 F.3d 264, 282 (4th Cir. 2015) (en banc)). Leroy, however, has not
adequately alleged a good-faith, reasonable belief either that a hostile work
environment was in progress or that the objectionable conduct was
attributable to the employer. She has not alleged a policy or practice on
Delta’s part that would make it reasonable for her to believe the passenger’s
single comment marked the beginning stage of a hostile work environment
or that the passenger’s conduct could be imputed to Delta. In Boyer-Liberto,
by contrast, the employee alleged that the offending co-worker “could
make a discharge decision or recommendation that would be rubber-
stamped by” the employer, and therefore the court held that, “in gauging
the severity of [the co-worker’s] conduct, we deem [the co-worker] to have
been [the employee’s] supervisor” and “view [the co-worker’s] conduct as
having the particular threatening character of harassment perpetrated by a
supervisor against her subordinate.” 786 F.3d at 269-70, 280 (internal
quotation marks omitted). It is not clear that Boyer-Liberto would have been
decided the same way if the offensive statements came from a customer
rather than a co-worker who was effectively a supervisor.

                                      14
under the Fair Housing Act for the failure of a landlord to respond to
a complaint about a tenant if “the majority cannot even suggest what
the [landlords] might have done differently when [the plaintiff]
contacted them”), rev’d en banc, 992 F.3d 67 (2d Cir. 2021). 7

         Because the facts as alleged in Leroy’s complaint support
neither a claim of racial discrimination by Delta nor a good-faith,
reasonable belief that Leroy engaged in protected activity, we affirm
the dismissal of her retaliation claim under the NYCHRL.

                                    II

         Leroy also appeals the district court’s dismissal of her claim
that Delta is vicariously liable for its employees’ actions. In certain
circumstances, the NYCHRL provides that “[a]n employer shall be
liable for an unlawful discriminatory practice based upon the conduct
of an employee or agent.” N.Y.C. Admin. Code § 8-107(13)(b). As
noted above, however, Leroy’s complaint does not present facts that
support a plausible allegation of any “unlawful discriminatory
practice.” Id. We therefore affirm the district court’s dismissal of this
claim as well.

                        *            *            *

         For these reasons, we AFFIRM the judgment of the district
court.




7 The dissent refers obliquely to Delta’s purported ability “to take some
other appropriate remedial action,” post at 7, but it does not explain what
that remedial action might have been.

                                    15
JOSEPH F. BIANCO, Circuit Judge, dissenting:

      Plaintiff Clara Leroy alleges that, as a flight attendant on a Delta Airlines

flight, she was subjected to a humiliating racist comment by a passenger prior to

take-off. Leroy further alleges that, after immediately reporting the passenger’s

racist comment to the pilot, the pilot removed Leroy from the flight and Leroy was

suspended and ultimately terminated after making additional complaints to Delta

supervisors about the flight incident. The majority holds that, even if these

allegations are true, Leroy has failed to state a plausible retaliation claim because

her complaints about this racist comment in the workplace (and the pilot’s

response to it) did not constitute “protected activity” shielded from retaliation by

an employer under the law. Ante, at 3, 12–13. As set forth below, the majority’s

holding is contrary to the language and purpose of Title VII as construed by this

Court and the United States Supreme Court. More importantly, as it relates to the

claim in this case, which is solely for retaliation under the New York City Human

Rights Law (“NYCHRL”), the holding is fundamentally inconsistent with New

York state court precedent interpreting the NYCHRL, which gives even more

extensive rights to employees than Title VII and explicitly mandates that courts

interpret its terms to provide the broadest construction that is reasonably possible



                                         1
to protect employees facing discrimination or retaliation in the workplace. 1 The

troubling effect of the majority’s flawed holding is to immunize employers from

liability when they retaliate against employees who complain about workplace

racial harassment at its inception, even before such harassment may rise to the

legal threshold of a hostile work environment. By doing so, the majority requires

employees in such situations to wait and endure some additional period of

harassment before they can complain and be shielded from employer retaliation

under the NYCHRL. Therefore, I respectfully dissent.

       At its core, the complaint in this case alleges the following: (1) on May 18,

2017, Leroy was working as a flight attendant on a flight for Delta Airlines; (2)

before the plane took off, a passenger called Leroy a “black b****”; (3) when Leroy

complained to the pilot, the pilot “demanded that [Leroy] step out on the jet bridge

with the passenger”; (4) following Leroy’s refusal to do so, the pilot had Leroy

(and not the passenger) removed from the flight; (5) two days later, Leroy’s




1  As discussed infra, although “[i]nterpretations of New York state or federal statutes with similar
wording”—such as Title VII—“may be used to aid in interpretation of [the NYCHRL],” such
provisions establish only “a floor below which the City’s Human Rights law cannot fall.” Loeffler
v. Staten Island Univ. Hosp., 582 F.3d 268, 278 (2d Cir. 2009) (internal quotation marks omitted).
Instead, courts are required to interpret the NYCHRL broadly, “regardless of whether federal
. . . civil and human rights laws,” including those similarly worded, “have been so construed.”
Id. (quoting N.Y.C. Local Law No. 85 § 7 (the “Restoration Act”) (2005)); see also Mihalik v. Credit
Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 108–09 (2d Cir. 2013).
                                                 2
supervisor contacted her to fill out a report about the incident with the pilot and,

on June 14, 2017, Leroy reached out to another supervisor to complain and “inform

him fully of the pilot situation”; (6) the next day, Leroy was removed from a flight

for a random drug test; (7) she was not using any drugs; (8) after taking the drug

test, Leroy was suspended for 30 days and told, “if your drug test comes back

negative then you will be taken off suspension”; (9) one week later, on June 22,

2017, a supervisor “informed her that she was wrongfully suspended,” but Leroy

still received a suspension letter from Delta on or about July 3, 2017; and (10) on

July 20, 2017, less than 60 days after Leroy’s discrimination complaints to

management, Leroy was terminated. App’x at 18–20.

      We have recognized that, under Title VII, we “imput[e] employer liability

for harassment by non-employees according to the same standards for non-

supervisory co-workers.” Summa v. Hofstra Univ., 708 F.3d 115, 124 (2d Cir. 2013).

In particular, “the conduct of certain non-employees may be imputed to the

employer where (1) the employer exercises a high degree of control over the

behavior of the non-employee, and (2) the employer’s own negligence permits or

facilitates that non-employee’s discrimination.” Menaker v. Hofstra Univ., 935 F.3d

20, 38–39 (2d Cir. 2019) (internal quotation marks omitted). Moreover, for a



                                         3
plaintiff to prevail on a retaliation claim—the sole claim at issue in this case—“the

plaintiff need not prove that [her] underlying complaint of discrimination had

merit, but only that it was motivated by a good faith, reasonable belief that the

underlying employment practice was unlawful.” Rivera v. Rochester Genesee Reg'l

Transp. Auth., 743 F.3d 11, 24 (2d Cir. 2014) (internal quotation marks and citations

omitted).

       Notwithstanding this precedent, as well as the requirement that the

allegations must be accepted as true and construed most favorably to Leroy at the

motion to dismiss stage, the majority nevertheless concludes that these facts do

not state even a plausible retaliation claim under the NYCHRL. 2 The majority does

not conclude that it is implausible that Delta had a retaliatory motive in

terminating Leroy. Nor does the majority conclude that it is implausible that a

Delta pilot has sufficient control of an aircraft to remove (or take some other




2 Under the NYCHRL, the elements of a retaliation claim are: (1) an employee’s participation “in
a protected activity as that term is defined under the NYCHRL”; (2) the employer’s awareness
that the employee participated in the protected activity; (3) an adverse employment action—i.e.,
that the “employer engaged in conduct which was reasonably likely to deter a person from
engaging in that protected activity”; and (4) “a causal connection between the protected activity
and the alleged retaliatory conduct.” Brightman v. Prison Health Serv., Inc., 108 A.D.3d 739, 740
(2d Dep’t 2013); see Mihalik, 715 F.3d at 112 (“[T]o prevail on a retaliation claim under the
NYCHRL, the plaintiff must show that she took an action opposing her employer’s
discrimination, and that, as a result, the employer engaged in conduct that was reasonably likely
to deter a person from engaging in such action.” (internal citations omitted)).
                                               4
remedial action against) a passenger engaging in racial harassment of a Delta crew

member. 3     Instead, the majority holds that “[t]he facts as alleged in Leroy’s

complaint do not demonstrate that a reasonable similarly situated person would

have a good-faith, reasonable belief that Delta was engaged in an unlawful

employment practice.” Ante, at 13. The majority reaches this decision, in part,

because it does not view the “single comment” made by the passenger here as

“ris[ing] to the level of the sort of extraordinarily severe and most egregious

conduct that could, in a single incident, create a hostile work environment.” Ante,

at 10–11 (internal quotation marks omitted). Moreover, the majority finds that

“[t]he complaint’s description of [the pilot’s] response to the passenger’s comment

does not amount to a plausible allegation that Delta permitted or facilitated that

comment.” Ante, at 11.

       As a threshold matter, although we have explained that “even a single

comment may be actionable in the proper context” under the NYCHRL, Mihalik,

715 F.3d at 113, it is important to note that Leroy is not asserting that the single

racist comment by the passenger resulted in a hostile work environment. Instead,




3 Indeed, at oral argument, counsel for Delta acknowledged that “the [pilot] is literally the
captain of the ship and . . . has control.” Oral Arg. Audio at 24:00–24:09; see also Oral Arg.
Audio at 28:17–28:27 (“The pilot does have control over the flight . . . .”).
                                                 5
the complaint solely asserts retaliation under the NYCHRL, including vicarious

liability against Delta for the actions of its supervisors. Section 8–107(7) of the

NYCHRL prohibits employers from “retaliat[ing] or discriminat[ing] in any

manner against any person because such person has . . . opposed any practice

forbidden under this chapter.” N.Y.C. Admin. Code § 8–107(7). Thus, even

assuming that the passenger’s comment and/or the pilot’s response to it do not rise

to the level of a hostile work environment, the critical question here is whether it

is plausible that Leroy had a good faith, reasonable belief that she was opposing

an unlawful employment practice by Delta under the NYCHRL. Although the

majority concludes otherwise, the answer to that question is undoubtedly yes.

       As noted above, if the employer has a high degree of control over the

behavior of the non-employee and negligently permits the non-employee’s racial

harassment, that is an unlawful employment practice under Summa. 4 708 F.3d at



4 Delta contends that district court cases have interpreted Summa “to require the defendant to
have some knowledge of the non-employee’s prior offending behavior in order for liability to
attach to the employer.” Appellee’s Br. at 21 (citing cases). The majority adopts this argument
and cites to a district court case for the proposition that “[g]enerally, an employer is not liable for
failing to prevent an act of harassment by a first-time customer.” Ante, at 11 (quoting Swiderski v.
Urb. Outfitters, Inc., No. 14-CV-6307, 2017 WL 6502221, at *9 (S.D.N.Y. Dec. 18, 2017)). That,
however, was not the nature of Leroy’s complaint to Delta. In other words, the unlawful
discriminatory practice of which Leroy complained here was not focused on the failure to prevent
the racial harassment by the passenger, but, rather, focused on the pilot and Delta management’s
failure to address the passenger’s harassment after it had already taken place, as well as on the
negative treatment Leroy received after the pilot was notified of the passenger’s harassment.
                                                  6
124. It is certainly plausible that Leroy had a good faith, reasonable belief that the

pilot had the ability to remove the passenger allegedly racially harassing her prior

to take-off or, alternatively, to take some other appropriate remedial action. It is

also entirely plausible that Leroy had a good faith, reasonable belief that, when the

pilot did not exercise that control over the racially harassing passenger but rather

removed the employee from the flight, the pilot had engaged in an unlawful

employment practice and thus, when complaining about the pilot’s response to

the racial harassment by the passenger, Leroy was “oppos[ing] a[] practice

forbidden” by the NYCHRL. 5 N.Y.C. Admin. Code § 8–107(7).



Thus, if an employer, when notified of racial harassment by a customer, fails to take corrective
action and adequately address it, a plaintiff may be able to show (or, at least have a good faith,
reasonable belief) under Summa that the employer’s “own negligence permits or facilitates that
non-employee’s discrimination.” Menaker, 935 F.3d at 39 (internal quotation marks omitted).
Indeed, Swiderski itself recognized this potential avenue of liability. See Swiderski, 2017 WL
6502221, at *8 (“Here, a genuine factual dispute exists as to whether Defendant took appropriate
corrective action to address each incident of customer harassment once it had notice of the
problem.”); see also E.E.O.C. v. Love’s Travel Stops & Country Stores, Inc., 677 F. Supp. 2d 1176, 1183
(D. Ariz. 2009) (“Defendant’s liability does not turn on whether it knew of the harassment before
or after it occurred, but on whether it took adequate remedial action once it was given notice that
its female cashiers were being regularly sexually harassed by customers.”).

5 To the extent the majority suggests that Leroy alleged only for the first time on appeal that the
pilot’s response was part of her claim of an unlawful discrimination practice, see ante, at 11, that
suggestion is contrary to the allegations in the complaint. For example, the complaint specifically
alleges that “[o]n or around May 20, 2017, Plaintiff’s then supervisor John Marsh contacted
Plaintiff to fill out a FACTS report regarding the incident with the [p]ilot.” App’x at 19 (emphasis
added). The complaint further alleges that, “[o]n or around June 14, 2017, Plaintiff reached out
to another supervisor, David Gilmartin, and informed him fully of the pilot situation.” App’x at
19 (emphasis added). Thus, it is clear from the pleading that the pilot’s response was a focus of
Leroy’s complaints to management and part of the foundation of her retaliation claim.
                                                  7
      With respect to the pilot’s response to Leroy’s complaint about the racist

comment by the passenger, the majority suggests that “[t]he complaint does not

indicate that [the pilot’s] response . . . was insufficient” and that Summa does not

necessarily require that the passenger be removed. Ante, at 12 (“[E]ven in Summa

we did not require that the university immediately expel the offending players

from the team.”); see also ante, at 14 (“To the extent [Leroy] argues [the pilot] should

have removed the passenger, such a remedy was not required in Summa . . . .”). I

agree with the majority that removal of the passenger is not necessarily the sole

appropriate remedy that may be available to an employer in this type of situation.

However, the complaint alleges that the pilot had no response to the racial

harassment by the passenger other than ordering that the employee be removed

from the flight when she refused the pilot’s order that she step on the bridge and

continue talking to the passenger. Indeed, the complaint alleges that when the

pilot called the Operations Control Center (“OCC”) to get Leroy removed for

disrespecting him and the OCC initially refused, the pilot told them, “either she

goes, or I go.” App’x at 18–19. At that point, Leroy was removed from the flight

by the OCC.




                                           8
      Although Summa does not dictate a particular course of action by an

employer in response to an allegation of harassment by a non-employee, it does

require a reasonable response by the employer to harassment under the

circumstances. See 708 F.3d at 124 (“In determining the appropriateness of an

employer’s response, we look to whether the response was immediate or timely

and appropriate in light of the circumstances, particularly the level of control and

legal responsibility the employer has with respect to” the behavior of the non-

employee (internal quotation marks and alterations omitted)). In Summa, the

hostile work environment claim involved a pattern of harassing behavior by

student athletes on a college football team toward the female team manager, each

occurrence of which “was dealt with quickly and in proportion to the level of

seriousness of the [harassing] event,” and, after a final incident, was promptly

investigated and resulted in the removal of one of the student athletes from the

team within 48 hours. Id. at 120–21, 125. Moreover, the university required that

“the entire Athletics staff undergo sexual harassment training before the start of

the next football season,” and thus “took proactive steps to create a better

environment for all employees in the future.” Id. at 125. In contrast, according to

the complaint in this case, the pilot had no response to the racial harassment by



                                         9
the passenger other than to remove Leroy from the flight after she refused to step

off the plane to talk to the passenger further, and Delta management’s only

response when notified by Leroy of the harassment and the pilot’s actions was to

suspend and then terminate her. 6

       The majority nevertheless concludes that such a response, as alleged, is

sufficient as a matter of law for the employer to have adequately addressed the

alleged non-employee harassment and avoid liability under Summa. See ante, at

11–12. Moreover, because Leroy brings a retaliation claim, the majority could not

end its analysis there. It further concluded that Leroy could not plausibly have

possessed even a reasonable belief that the harassing racial comment and/or the

pilot’s response to the comment was unlawful discrimination under Summa, a

belief that is necessary for her complaints to constitute protected activity for

purposes of a retaliation claim. Ante, at 13–15. I disagree and would conclude

that, under both the Title VII standard and under the broader NYCHRL standard

discussed below, Leroy has plausibly alleged that she had a reasonable belief that,




6  As the majority recognizes, the complaint also notes that Leroy received a letter from a
passenger complimenting her for her composure during the incident with the pilot, and that
Leroy then “received an acknowledgment letter from Delta along with award points for getting
a compliment letter from a valued passenger.” App’x at 19.
                                            10
in reporting the passenger’s racist comment and the pilot’s response to

management, she was opposing a discriminatory practice.

      In essence, the majority creates a rule that if a single harassing comment by

a co-worker (or, in this case, a non-employee) in the workplace does not rise to the

level of a hostile work environment, then an employee’s complaint about that

comment is unprotected by the antiretaliation laws of Title VII or the NYCHRL

because any belief by the employee that such a comment was a discriminatory

practice would be unreasonable. See ante, at 10–11 (“That comment [by the

passenger] does not rise to the level of the sort of extraordinarily severe and most

egregious conduct that could, in a single incident, create a hostile work

environment.” (internal quotation marks omitted)); ante, at 13 (holding that no

“reasonable similarly situated person would have a good faith, reasonable belief

that Delta . . . engaged in an unlawful employment practice” for purposes of a

retaliation claim because “[a]s noted above, the passenger’s comment was not an

employment practice, so it falls outside the scope of the NYCHRL”). In other

words, under the majority’s analysis, if an employee complained to an employer

about racial harassment by a co-worker or non-employee in the workplace too

soon, the employer could retaliate against the employee for such a complaint with



                                        11
impunity. Thus, even if, hypothetically, a Delta supervisor explicitly told Leroy

that she was being terminated because of her complaints about the passenger

and/or the pilot’s response, the majority’s analysis would still require dismissal of

Leroy’s retaliation claim as implausible.

       The majority’s approach is simply incompatible with the Supreme Court’s

dictate that Title VII’s antiretaliation provision be interpreted broadly:

       Title VII depends for its enforcement upon the cooperation of
       employees who are willing to file complaints and act as witnesses.
       Plainly, effective enforcement could thus only be expected if
       employees felt free to approach officials with their grievances.
       Interpreting the antiretaliation provision to provide broad protection
       from retaliation helps ensure the cooperation upon which
       accomplishment of [Title VII’s] primary objective depends.

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006) (internal quotation

marks and citation omitted). We have similarly noted that “it is appropriate to

construe Title VII’s prohibition on retaliation generously, and we do not require a

sophisticated understanding on the part of a plaintiff of this relatively nuanced

area of law.” Kelly v. Howard I. Shapiro & Assocs. Consulting Eng’rs, P.C., 716 F.3d

10, 17 (2d Cir. 2013). 7



7 To the extent that the majority attempts to rely on the dismissal of the retaliation claim in Kelly
to support its position, the facts in Kelly are inapposite to the instant case. In Kelly, the plaintiff
alleged that she was retaliated against for complaining about her brother’s affair with a worker
in their family-owned business, but “[s]he made no complaints that suggested a belief that she
                                                  12
       In Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264 (4th Cir. 2015), the Fourth

Circuit, sitting en banc, addressed this precise issue and held that, under Title VII,

“an employee is protected from retaliation when she opposes a hostile work

environment that, although not fully formed, is in progress.” Id. at 282. More

specifically, the Fourth Circuit articulated the following standard for assessing a

retaliation claim in this context:

       [U]nder the standard that we adopt today with guidance from the
       Supreme Court, an employee is protected from retaliation for
       opposing an isolated incident of harassment when she reasonably
       believes that a hostile work environment is in progress, with no
       requirement for additional evidence that a plan is in motion to create
       such an environment or that such an environment is likely to occur.
       The employee will have a reasonable belief that a hostile environment
       is occurring if the isolated incident is physically threatening or
       humiliating.

Id. at 284.




was being discriminated against on the basis of any trait, protected or otherwise.” 716 F.3d at 17.
Here, in contrast, Leroy clearly made a complaint of harassment based on her race. The majority’s
reliance on Wimmer v. Suffolk County Police Department, 176 F.3d 125 (2d Cir. 1999), is similarly
misplaced. In Wimmer, we held that a complaint by a police officer that fellow members of the
police department had acted in a discriminatory manner towards the public was not a protected
activity, as there was “no claim that any of this [alleged discriminatory] activity was directed at
[the plaintiff] or any of his co-employees.” Id. at 134–35. Thus, we concluded “[the plaintiff]
could not have reasonably believed that he was opposing an employment practice because the
evidence does not address racial discrimination in an employment practice,” and, therefore, there
was no cognizable retaliation claim under Title VII. Id. at 135–36. Here, unlike in Wimmer, Leroy
was complaining about racial harassment against her in the workplace.
                                                13
      In reaching this decision, the Fourth Circuit addressed the problematic

nature of the contrary holding urged by the dissent in that case (which largely

mirrors the holding by the majority here).       In particular, the Fourth Circuit

explained:

      [W]e are perplexed and dismayed by the dissent’s assertions that, on
      the one hand, ‘[the plaintiff] had every right to be offended by [the co-
      worker’s] use of a racial epithet and acted reasonably and responsibly
      in reporting the incident,’ and that, on the other hand, [the plaintiff]
      spoke up too soon and thereby deprived herself of protection from
      retaliation. As the dissent would have it, although reporting [the co-
      worker’s] slur was a sensible thing to do, [the plaintiff] should have
      waited for additional harassment to occur—but not so much
      harassment that the [employer] could avoid vicarious liability
      because of a lack of timely notice.
      ...
      Contrary to the dissent, we seek to promote the hope and
      expectation—ingrained in our civil rights laws and the Supreme
      Court decisions interpreting them—that employees will report
      harassment early, so that their employers can stop it before it rises to
      the level of a hostile environment. Employers are powerless in that
      regard only if they are unaware that harassment is occurring. But
      employees will understandably be wary of reporting abuse for fear of
      retribution. Under today’s decision, employees who reasonably
      perceive an incident to be physically threatening or humiliating do
      not have to wait for further harassment before they can seek help from
      their employers without exposing themselves to retaliation.

Id. at 288 (internal citation omitted).

      I agree with the Fourth Circuit’s reasoning and its articulated standard for

examining isolated incidents under Title VII for purposes of a retaliation claim. To

                                          14
be sure, not every offensive utterance in the workplace can give rise to a reasonable

belief by an employee that he or she has been subject to unlawful discrimination

and thus provide a foundation for retaliation claim. For example, in Clark County

School District v. Breeden, 532 U.S. 268 (2001), a plaintiff attempted to bring a

retaliation claim based upon her complaint about a single sexist comment in a job

applicant’s file that plaintiff was required to review as part of her job and plaintiff

“conceded that it did not bother or upset her to read the statement in the file.” Id.

at 270–71 (internal quotation marks omitted). Under such circumstances, the

Supreme Court concluded that the situation was “at worst an ‘isolated inciden[t]’

that cannot remotely be considered ‘extremely serious,’ as our cases require.” Id.

at 271 (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998)). However,

consistent with Breeden and Faragher (as well as with the need to interpret the

antiretaliation provision to provide broad protection as articulated in Burlington),

the Fourth Circuit correctly concluded that an isolated incident that is physically

threatening or humiliating can be sufficiently serious to provide a reasonable belief

that a hostile work environment is in progress and, thus, support a retaliation

claim. Boyer-Liberto, 786 F.3d at 284. Applying the Fourth Circuit’s standard here,

Leroy has alleged a reasonable belief that the racial insult by the passenger, as well



                                          15
as the subsequent removal of Leroy from the plane when she brought the

harassment to the pilot’s attention, were humiliating, such that her complaint

about that conduct provides a plausible basis for a retaliation claim.

      Even if the majority believes that this reading of Title VII is too broad, that

conclusion would be insufficient to likewise find that the majority’s interpretation

should be the same under the broader standards of liability for employers under

the NYCHRL. Indeed, in the Local Civil Rights Restoration Act of 2005, N.Y.C.

Local Law No. 85 (the “Restoration Act”), the City Council sought “to clarify the

scope of New York City’s Human Rights Law,” which the Council determined

“has been construed too narrowly to ensure protection of the civil rights of all

persons covered by the law.” Id. § 1 (2005).

      As part of the Council’s efforts to broaden the scope of the NYCHRL, the

Restoration Act amended Section 8-130 of the Administrative Code to state:

      The provisions of this [chapter] title [i.e., the NYCHRL] shall be
      construed liberally for the accomplishment of the uniquely broad and
      remedial purposes thereof, regardless of whether federal or New
      York State civil and human rights laws, including those laws with
      provisions comparably-worded to provisions of this title[,] have been
      so construed.

Id. § 7; see also Loeffler, 582 F.3d at 278 (“There is now a one-way ratchet:

‘Interpretations of New York state or federal statutes with similar wording may be

                                         16
used to aid in interpretation of New York City Human Rights Law, viewing

similarly worded provisions of federal and state civil rights laws as a floor below

which the City’s Human Rights law cannot fall.’” (quoting Restoration Act § 1

(emphasis added))). Pursuant to this statutory mandate, the New York Court of

Appeals has held that courts “must construe [the antiretaliation provision codified

in] Administrative Code § 8-107(7), like other provisions of the City’s Human

Rights Law, broadly in favor of discrimination plaintiffs, to the extent that such a

construction is reasonably possible.” Albunio v. City of New York, 16 N.Y.3d 472,

477–78 (2011). Therefore, we have emphasized that “[p]ursuant to these revisions,

courts must analyze NYCHRL claims separately and independently from any

federal and state law claims.” Mihalik, 715 F.3d at 109.

      As it relates to retaliation claims, consistent with these rules of construction,

“[t]he New York Court of Appeals has held that ‘oppos[ing] any practice’ can

include situations where a person, before the retaliatory conduct occurred, merely

‘made clear her disapproval of [the defendant’s] discrimination by communicating

to [him], in substance, that she thought [his] treatment of [the victim] was wrong.’”

Id. at 112 (quoting Albunio, 16 N.Y.3d at 479 (emphasis added)).




                                         17
      Moreover, with respect to hostile work environment claims, New York

courts have discarded the federal “severe and pervasive” requirement and,

instead, have utilized “a rule by which liability is normally determined simply by

the existence of differential treatment.” Williams v. N.Y.C. Hous. Auth., 61 A.D.3d

62, 76 (1st Dep’t 2009). In other words, to prevail on a discrimination claim under

the NYCHRL, a plaintiff need only demonstrate “by a preponderance of the

evidence that she has been treated less well than other employees because of her

[protected characteristic].” Id. at 78; accord Nelson v. HSBC Bank USA, 87 A.D.3d

995, 999–1000 (2d Dep’t 2011). For example, “one can easily imagine a single

comment that objectifies women being made in circumstances where that

comment would, for example, signal views about the role of women in the

workplace and be actionable.” Williams, 61 A.D.3d at 80 n.30. As we have

recognized, “[u]nder this standard, the conduct’s severity and pervasiveness are

relevant only to the issue of damages.” Mihalik, 715 F.3d at 110. Moreover, New

York courts have noted that although “the broader purposes of the City HRL do

not connote an intention that the law operate as a general civility code,” avoiding

such a result is best accomplished not by imposing a more restrictive standard, but

instead “by recognizing an affirmative defense whereby defendants can still avoid



                                        18
liability if they prove that the conduct complained of consists of nothing more than

what a reasonable victim of discrimination would consider petty slights and trivial

inconveniences.” Williams, 61 A.D.3d at 79–80 (internal quotation marks omitted).

      For example, in La Porta v. Alacra, Inc., 142 A.D.3d 851 (1st Dep’t 2016), the

plaintiff alleged that a co-worker made a sexist comment on social media

regarding her breasts and, when she reported the remark to management, her

managers isolated her. Id. at 852. The First Department found, inter alia, that the

allegations were sufficient to state a retaliation claim under the NYCHRL. Id. at

853. In particular, the court emphasized that “[a] plaintiff need not establish an

underlying HRL violation in order to prevail on a retaliation claim, and, based on

her allegations, it can be readily inferred that she had a good faith, reasonable

belief that the underlying challenged actions . . . violated the law.” Id. (internal

quotation marks and citations omitted). Although the instant case involves a third

party, rather than a co-worker, if an employer fails to address the harassing

conduct by the third party over whom the employer has a high degree of control,

that employer would be liable and, at a minimum, such a failure could plausibly

provide a sufficient basis for a good faith, reasonable belief that the employer’s

action (or lack thereof) violated the NYCHRL.



                                        19
       In sum, given these broad standards of employer liability under the

NYCHRL, it is plausible that, when Leroy complained to Delta management about

her removal from the flight by the pilot after alerting him about a passenger’s racist

comment to her, she was “oppos[ing] a[] practice forbidden” by the NYCHRL.8

Moreover, if Leroy’s allegations are proven to be true, Delta would be vicariously

liable under the NYCHRL for the retaliatory actions of the pilot and other Delta

supervisors. See N.Y.C. Admin. Code § 8-107(13)(b). Thus, Leroy’s allegations

state a plausible claim for retaliation (including for vicarious liability against

Delta) that preclude dismissal at this juncture. Therefore, I would reverse the

district court’s dismissal of Leroy’s retaliation and vicarious liability claim under

the NYCHRL. Accordingly, I respectfully dissent.




8 Other than the “protected activity” element, the only other element challenged by Delta in its
motion to dismiss was causation, which was not reached by the district court. To the extent that
Delta reasserts this argument on appeal, the allegations in the complaint—including that Leroy
was terminated within approximately 60 days of complaining to management, and the alleged
admission by a supervisor that Leroy was wrongly suspended—are more than sufficient under
our precedent to survive a motion to dismiss on the causation issue. See, e.g., Quinn v. Green Tree
Credit Corp., 159 F.3d 759, 769 (2d Cir. 1998) (following precedent that causation “can be
established indirectly by showing that the protected activity was closely followed in time by the
adverse action” and concluding that two months between the protected activity and the alleged
retaliation was sufficient to demonstrate causation (internal quotation marks and citation
omitted)), abrogated on other grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122
(2002).
                                                20